Citation Nr: 1113897	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to September 1975.   
These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision on the issue of entitlement to service connection for hepatitis C, and a July 2007 supplemental statement of the case (SSOC) determination on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C, of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Board notes that an initial determination is not usually made in a supplemental statement of the case (SSOC); however, it would serve no useful purpose to remand the Veteran's claim for entitlement to compensation under § 1151 for the RO to issue a separate rating decision.

The record reflects that the Board received new evidence from the Veteran that was associated with the claims folder after the issuance of the July 2007 SSOC.  As such, the RO has not considered it.  No waiver of initial RO consideration is currently of record; however, the Board finds that a remand for RO consideration is not warranted.  The newly received evidence consists of a copy of a VA Form 21-4142, attached to a February 2011 VA correspondence requesting private medical records, and an anatomic pathology report dated in March 2009.  The March 2009 report reflects that the Veteran had a diagnosis of chronic hepatitis.  This report is cumulative of a December 2005 private medical record which indicated that the Veteran had chronic hepatitis C, and which was in the claims file at the time of the adjudication of the claims.  (The Board notes that the July 2007 SSOC stated that there was no medical evidence of record confirming that the Veteran had hepatitis C; however, the June 2006 RO decision does note that the medical records demonstrate a diagnosis of hepatitis C.)  As the newly received evidence is cumulative of the evidence in the claims file at the time of the July 2007, and as the Board finds that the Veteran does have hepatitis C, the Veteran has not been prejudiced, and a remand is not warranted.   


FINDINGS OF FACT

1.  The Veteran does not contend that his hepatitis C disease is causally related to active service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hepatitis C disease causally related to active service. 

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's current hepatitis C is due to the Veteran's care and treatment at a VA facility, to include a blood transfusion.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active service. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis C have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2006, VA informed him of what evidence was required to substantiate the claim for entitlement to service connection for hepatitis C.  In VA correspondence in May 2006, VA informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice with regard to the issue of entitlement to service connection was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The above stated notices did not inform the Veteran of the elements for entitlement to compensation under § 1151.  Such information was provided to the Veteran in the July 2007 SSOC.  The Board notes that VA notice cannot be cobbled together out of unrelated pre- and post-decisional documents, such as rating decisions and statements of the case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  However, the Board finds that the Veteran has not been prejudiced by the notice defect as the record demonstrates that he had actual knowledge in this regard.   See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  In the present case, the July 2007 SSOC, in the reasons and basis section, notified the Veteran of the required elements for compensation.  The Veteran was also informed that he could respond to the SSOC within 60 days, and that he could always send the RO more evidence about his claim.  Thus, the Board finds that the Veteran has been given notice of the requirement elements for compensation under § 1151 and an opportunity to submit information and evidence in support of his claim.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Veteran has averred that he was treated at a VA medical center (VAMC) in 1975 or 1976.  In correspondence dated in December 2006, the identified VAMC reported that it had no medical records for the Veteran.  Thus, the Board finds that VA has no further duty to assist with regard to these alleged records.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The Board finds that a VA examination or opinion with regard to the issues on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Veteran essentially contends that he contracted hepatitis C as a result of a blood transfusion at a VA medical facility after service; he has not asserted that his hepatitis C is etiologically related to any other in-service or post-service risk factor.  See, e.g. Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  As is discussed in greater detail below, the STRs are negative for any blood transfusions, and/or complaints of, or treatment for, hepatitis C.  Moreover, there are no VAMC records which provide independent evidence of a blood transfusion at a VAMC, or even an indication of treatment or a blood transfusion in 1975 or 1976.  Finally, there is no competent evidence that the Veteran's hepatitis C is due to service or VAMC treatment.  As the record does not establish the occurrence of an event in service or at a VAMC, to which the current disability may be related, or a competent indication relating the Veteran's current disability to active service or VAMC treatment, the Board finds that a VA examination and opinion is not warranted. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this United States Court of Appeals for the Federal Circuit (Federal Circuit) decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

38 U.S.C. § 1151

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately. See 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent. See 38 C.F.R. § 3.361(c), (d)(1).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The first element of a claim for service connection is evidence of a current disability.  The claims folder includes private medical records which reflect that the Veteran has a diagnosis of chronic hepatitis C.  Therefore, the Board finds that the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Board finds that this element has not been met.  Not only are the Veteran's STRs negative for any indication of hepatitis C, or of a blood transfusion, but the Veteran has not contended that his hepatitis C disease was incurred in, or aggravated, in active service.  In his claim form, the Veteran averred that his hepatitis C disability began in 1980, or approximately five years after separation from service.  The earliest clinical evidence of hepatitis C is in 2005, approximately thirty years after separation from service.  In a statement dated in July 2006, the Veteran stated that in March 1976, approximately six months after he was discharged from active service, he received a blood transfusion from the VA medical center (VAMC) in Memphis, Tennessee.  Thus, the evidence of record is against a finding that the Veteran had an injury or disease related to hepatitis C in service.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  As there is no competent credible evidence of an in-service disease or injury, logically, there can be no nexus.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hepatitis C disease because the second and third criteria for service connection have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

§ 1151

As noted above, the Veteran stated that, in March 1976, approximately six months after he was discharged from active service, he was stabbed and received a blood transfusion from the VAMC in Memphis, Tennessee.  VA clinical records dated in 2006 also reflect that the Veteran reported that he received the transfusion in 1975 from the Memphis, Tennessee VAMC.  The RO requested that the Memphis, Tennessee VAMC provide all treatment records from September 1975 to present.  Memphis, Tennessee VAMC correspondence, dated in December 2006, reflects that it has no record of treatment for the Veteran.  Moreover, the Veteran has not provided any clinical or independent evidence of a blood transfusion at the VAMC. 

The Board notes that the Veteran is competent to report that he was treated at a VAMC medical facility.  The Board also acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  However, in the present case, there is no supporting evidence, whatsoever, in the claims file that the Veteran had a blood transfusion at a VAMC.  There are no police reports, court records, or newspaper articles regarding the alleged stabbing.  There are no medical reports regarding surgery, emergency room treatment, or follow-up care from a VAMC or private provider.  There are no lay statements from individuals who witnessed the stabbing or alleged treatment.  The Board finds that if the Veteran had received a blood transfusion due to a stabbing, there would be some corroborating evidence to support such an incident or treatment.  Therefore, the Board finds that the Veteran is less than credible with regard to such treatment. 

Moreover, even if the Veteran was found credible with regard to a blood transfusion at a VAMC in 1975 or 1976, he is not competent to report that he contracted hepatitis C from any such treatment.  The Veteran's contentions notwithstanding, there is no persuasive evidence to support a finding that his hepatitis C is etiologically related to VA medical treatment.  The Board finds that the Veteran, as a lay person, is not competent to opine as to the etiology of his disability.  See Espiritu, supra.

As noted above, merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation. See 38 C.F.R. § 3.361(c)(1).  In the present case, there is no clinical evidence that the Veteran's chronic hepatitis C disease is the proximate result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care or treatment.  The evidence of record does not show that the Veteran's disability was due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran, or if applicable, his representative. See 38 C.F.R. § 3.361(c), (d)(1).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of compensation for hepatitis C disease under 38 U.S.C.A. §§ 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for hepatitis C disease is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C disease is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


